Appeal from a judgment of the County Court of Washington County (Hemmett, Jr., J.), rendered January 3, 1994, convicting defendant upon his plea of guilty of the crime of attempted burglary in the third degree.
Defense counsel has made application to be relieved of his assignment of representing defendant on the basis that there are no nonfrivolous issues that can be raised on appeal. Having reviewed the record and defense counsel’s brief, we agree. Defendant voluntarily, intelligently and knowingly entered a guilty plea in satisfaction of an 11-count indictment. He was sentenced in accordance with the plea agreement as a second felony offender to a prison term of IV2 to 3 years. In view of this, the judgment must be affirmed and defense counsel’s application for leave to withdraw granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., Mercure, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.